Citation Nr: 1129839	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2010, the Veteran testified in support of his claim at a video conference hearing before the undersigned Veterans Law Judge of the Board.  In April 2010 the Board remanded the case to the RO for further development.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service acoustic trauma and/or disease.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that he is entitled to service connection for bilateral hearing loss on the basis that he developed the condition due to in-service exposure to loud noise in his military specialties as military police and infantryman.  As reflected in testimony at his February 2010 hearing, he essentially attests that his duties in his infantry role resulted in exposure to loud noise from small weapons fire, explosions, and 75 millimeter recoilless rifles, all of which in turn resulted in acoustic trauma and ultimately in his current hearing loss that he has had since service.  He also testified that he had a burst his eardrum during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran's DD Form 214, Report of Transfer or Discharge, shows that his military specialty was light weapons infantryman.  Service treatment records show that he was treated during service for otitis media.  In September 1959, while hospitalized receiving treatment for a neck injury, the Veteran complained of an earache that was diagnosed as otitis media.  He was treated for over a week for the otitis media and received a profile which included a diagnosis of otitis media.

Service treatment records include examination reports showing that the Veteran's hearing was tested by whispered voice test in July 1956 (at enlistment), December 1958 (at reenlistment), and April 1962 (at ETS (expiration of term of service)).  All three times, the whispered voice was measured to be 15/15, reflecting normal findings.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Additionally, the ETS examination in April 1962 included audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units), which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
/
20
LEFT
30
25
35
/
25

Though these findings do not meet the criteria under 38 C.F.R. § 3.385 for a hearing loss disability for either ear, these threshold levels do indicate some degree of hearing loss, and very nearly meet the criteria for the left ear.  Nonetheless, even though no hearing loss is shown during active service, pursuant to 38 C.F.R. § 3.303(d), and the Court of Appeals for Veterans Claims' holding in Hensley, service connection may still be established if it is shown that a current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In October 2005, the Veteran was afforded a VA examination of his hearing loss.  The Veteran reported a history of military noise exposure from small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, track vehicles, and tanks.  He reported he had no significant occupational noise exposure after service and only occasional recreational noise exposure such as from lawnmowers.

The examiner noted that the whispered voice testing done in service generally could not be considered reliable, but that the ETS examination in April 1962 was frequency specific and indicated hearing was within normal limits at both ears for all frequencies.   The examiner opined that given the normal test results from the ETS examination in 1962 and the lack of any test results indicating hearing loss in the dozen years after leaving service, the Veteran's current hearing loss was not likely ("less likely than not") due to noise exposure in service.

An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
50
70
LEFT
40
40
60
60
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and in the left ear, and the examiner diagnosed the Veteran as having mild to severe sensorineural hearing loss bilaterally; and intermittent tinnitus.  Such findings meet the 38 C.F.R. § 3.385 criteria to be considered a bilateral hearing loss disability.

In May 2010, the Veteran was afforded a VA examination of his hearing loss.  The Veteran reported a history of military noise exposure from small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, and tanks.  He reported he had no significant occupational noise exposure after service and only occasional recreational noise exposure such as from lawnmowers.

The examiner noted that the ETS examination in April 1962 showed that the right ear hearing was normal.  The examiner indicated that the 1962 examination showed "a mild rising to normal sloping to mild rising to normal hearing loss in the left ear".  The examiner opined that since the right ear hearing thresholds were within normal limits at the separation examination, the current right ear hearing loss was less likely as not (not likely) related to or caused by his military noise exposure.  And because of the missing pure tone threshold statistic for the left ear at 3000 Hertz at the April 1962 ETS examination, the examiner of the May 2010 examination determined he could not opine as to whether the current left ear hearing loss was related to military noise exposure.

An audiological evaluation at the time of the May 2010 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
60
75
LEFT
50
55
65
65
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Such findings meet the 38 C.F.R. § 3.385 criteria to be considered a bilateral hearing loss disability.  The report contains a diagnosis that in accordance with VA regulations, pure tone thresholds for test frequencies 500-4000 Hz revealed a moderate sloping to severe sensorineural hearing loss for the right ear and a moderate sloping to moderately-severe sensorineural hearing loss for the left ear. 

To summarize the material evidence, the results of the audiology examination at the 1962 ETS examination shows that for both ears the Veteran had normal hearing on entry to service (15/15) on whispered voice.  Subsequently, at the time of discharge, audiology threshold levels were higher than normal for both ears, indicating some degree of hearing loss bilaterally, though not meeting the regulatory criteria to be considered a disability in either ear at the time of discharge.  Nevertheless, these findings indicate a worsening of the Veteran's hearing acuity during service. 

As noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The VA audiology examination reports in October 2005 and May 2010 reveal that the pure tone thresholds currently do meet the requirements to be considered to be a disability under 38 C.F.R. § 3.385.  The Veteran has competently attested on a consistent basis that he has had a problem with his hearing since in-service acoustic trauma due to loud noise exposure from various sources including weapon fire and military vehicle noise, which is consistent with the usual service duties he had as a light weapons infantryman in an infantry unit of the Army.  

In this regard, the Veteran is competent to identify the medical condition that is his bilateral hearing loss.  Further, this is consistent with findings even at discharge in 1962, when he already had some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It should be noted that the VA examiner in October 2005 based his opinion that the Veteran's current hearing loss was not due to noise exposure in service on the erroneous premises that the Veteran had normal test results at the ETS examination in 1962, and that there was a lack of any test results indicating hearing loss in the dozen years after leaving service.  First, as noted already, the Veteran already had some degree of hearing loss at discharge, albeit not to the degree meeting criteria to be defined as a hearing loss for VA purposes.  Second, though there were no formal audiology tests in the first years after service, the Veteran is fully competent to attest to having a continuity of hearing loss symptoms beginning in and following service.  All of this is internally consistent with the remainder of the contemporaneous evidence in service and later as discussed above.    

The May 2010 VA examination opinion similarly lacks probative value on similar bases.  That examiner based an opinion that the current right ear hearing loss was not likely related to service on the premise that right ear thresholds were within normal limits at separation, which as discussed above, is not a valid premise.  The examiner reported he was unable to provide an opinion as to whether the left ear hearing loss was related to service because of the absence at the separation examination of the threshold level at 3000 Hertz.  Nevertheless, the extant thresholds recorded at that examination in combination constitute a picture that essentially meets the criteria of a hearing loss disability under VA regulation.   
 
In sum, the Board has considered the totality of the competent evidence on file, including the in-service audiology findings indicating some degree of hearing loss at discharge, the Veteran's competent report of a continuity of symptoms since service, and the audiology findings from later examinations.  On that basis, the Board finds the Veteran's competent report of noise exposure and continuity of hearing loss symptoms consistent with the audiology findings at discharge and since then, and consistent with the Veteran's role as infantryman and the associated noise exposure consistent with that role.  

The Board finds that this totality of evidence is persuasive and probative of the issue on appeal, whereas the opinions at the two VA examinations-based solely on review of the record and without considering the Veteran's competent report of symptoms since service-is not.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


